Citation Nr: 1117931	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  00-14 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased evaluation for a lumbar spine disability, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from March 1986 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted an increased 40 percent rating for spondylolisthesis of the lumbar spine with intermittent headache, neck pain, and sciatica.  

This matter was previously before the Board in November 2003, June 2005, and November 2007, and was remanded for further development.  The case was previously before the Board in May 2010 wherein the Board denied entitlement to service connection for a right hip disability, claimed as secondary to a service-connected lumbar spine disability, denied entitlement to an increased evaluation in excess of 40 percent for a lumbar spine disability, and granted entitlement to separate 10 percent evaluations for right and left lower extremity neurologic manifestations of the service-connected low back disability.  The appellant appealed the Board's May 2010 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In November 2010, his representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion requesting that the Court vacate the Board's decision insofar as it denied the appellant's claim for entitlement to a disability rating in excess of 40 percent for a lumbar spine disability, and remand the case for readjudication in compliance with directives specified.  The parties requested that the Court not disturb that portion of the Board's decision which denied entitlement to service connection for a right hip disability, to include as secondary to his service-connected lumbar spine disability, and awarded separate 10 percent disability ratings for bilateral lower-extremity neurologic manifestations of his service-connected lumbar spine disability.  Thus, those issues are not before the Board.  The Court issued an order in December 2010, granting the Joint Motion, and returned the case to the Board.

In the November 2010 Joint Motion, the appellant's representative raised the issues of entitlement to service connection for headaches and a cervical spine disability, to include as secondary to his service-connected low back disability.  The appellant's representative stated that he now argues that his headaches and neck problems, if not secondary to his low back disability, were directly caused by or a result of service.  The Board also notes that the appellant filed a claim for entitlement to service connection for a neck condition in January 2008.  The issues of entitlement to service connection for headaches, to include as secondary to his service-connected low back disability, and entitlement to service connection for a cervical spine disability, to include as secondary to his service-connected low back disability, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the November 2010 Joint Motion for remand, the parties determined that a remand was required to enable the Board to provide an adequate statement of reasons or bases for its determination that the appellant was not entitled to receive additional separate disability ratings for his service-connected low back disability due to neurologic manifestations of neck pain and headaches.  Specifically, the parties agreed that a remand was required in order to resolve inconsistencies in a September 2009 VA examination report.  The September 2009 VA examiner opined that the appellant's neck pain and headaches were not related to his lumbar spine condition or sciatica.  The VA examiner noted that his neck pain and headaches could be linked to intervertebral disc syndrome.  The examiner stated that current imaging has shown he has degenerative changes of the cervical spine.  However, he did have headache and neck pain during his service, but there were no X-rays of the cervical spine from his service years.  The examiner concluded that he could not link his headache and neck pain to his lumbar spine, and that the appellant's neck and head pain are not caused by or a result of his lumbar condition.  

In the Joint Motion, the parties noted that the appellant had been diagnosed with intervertebral disc syndrome of the lumbar spine.  See June 2009 VA examination report.  As the September 2009 VA examiner noted that the appellant's neck pain and headaches could be linked to intervertebral disc syndrome in the rationale for his opinion, the parties agreed that a remand was warranted to address the apparent conflict in the VA examiner's medical opinion regarding the secondary relationship, if any, between the appellant's low back disability and his manifestations of neck pain and headaches.  If VA provides the claimant an examination in accordance with the duty to assist, the examination must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, the case must be remanded for a clarifying medical opinion as to whether the appellant's headaches and neck pain are related to his service-connected lumbar spine disability.      

Accordingly, the case is REMANDED for the following action:

1. Schedule the appellant for a VA examination to determine the nature and severity of his service-connected spondylolisthesis of the lumbar spine with intermittent headache, neck pain, and sciatica.  

The examiner should specifically provide an opinion as to whether the appellant has headaches or neck pain related to his service-connected lumbar spine disability, to include intervertebral disc syndrome.  The examiner should reconcile his/her findings with those of the VA examiners in August 1999, October 2001, January 2005, June 2009, and September 2009.   

The claims folder must be made available to the examiner in conjunction with the examination.  All indicated studies, including radiological testing, should be conducted.  

All pertinent orthopedic and neurological pathology associated with this service-connected disability should be noted in the examination report.  In particular, the examiner should discuss any associated limitation of forward flexion of the thoracolumbar spine, ankylosis (favorable or unfavorable) of the entire thoracolumbar spine, and unfavorable ankylosis of the entire spine.  

The examiner should also discuss whether the appellant's low back disability exhibits weakened movement, excess fatigability, or incoordination that is attributable to the applicable service-connected disorder.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiner should also express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the appellant uses his low back repeatedly over a period of time.  

A complete rationale for all opinions expressed must be provided.  

2. Thereafter, readjudicate the issue on appeal of entitlement to an evaluation in excess of 40 percent for service-connected low back disability.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J.K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


